    Case 2:16-cr-00020-DN Document 238 Filed 04/12/21 PageID.1939 Page 1 of 2




                                IN THE UNITED STATES DISTRICT COURT
                                      FOR THE DISTRICT OF UTAH


    UNITED STATES OF AMERICA,                                  MEMORANDUM DECISION
                                                               AND ORDER DISMISSING MOTION
                               Plaintiff,                      FOR FEES TO PURCHASE
                                                               DASHCAM VIDEO
    v.
                                                               Case No. 2:16-cr-00020-DN
    MARLON ALONZO SMITH,
                                                               District Judge David Nuffer
                               Defendant.


           Defendant seeks fees to purchase and mail a copy of the dashcam video of the traffic stop

and subsequent canine sniff and search that lead to his arrest and charge in this case (“Motion”). 1

However, final judgment 2 has entered; the Tenth Circuit Court of Appeals has affirmed

Defendant’s conviction and sentence; 3 and no other matters are pending in this case. 4

Defendant’s Motion also does not indicate the purpose for which Defendant seeks the dashcam

video. Defendant has a petition pending for post-conviction relief, 5 and it may be that the video

is sought in that case. But if Defendant seeks the dashcam video for purposes of the § 2255 case,

he must file an appropriate motion in the § 2255 case. That exhibit was returned to the

government upon completion of trial. 6




1
    Motion for Fees to Purchase Dashcam Video (“Motion”), docket no. 237, filed Apr. 8, 2021.
2
    Judgment in a Criminal Case, docket no. 181, filed Oct. 2, 2018.
3
    Order and Judgment, docket no. 200, filed Feb. 25, 2020.
4
 Defendant has a pending appeal before the Tenth Circuit Court of Appeal regarding the denial of a motion for
compassionate release. United States v. Smith¸ No. 21-4023 (10th Cir.). The dashcam video has no relevance to the
appeal..
5
    Smith v. United States, No. 2:21-cv-00081-DN (D. Utah).
6
    Text of entry in docket no. 163, filed June 13, 2018.
     Case 2:16-cr-00020-DN Document 238 Filed 04/12/21 PageID.1940 Page 2 of 2




           “After entry of final judgment, a district court has jurisdiction only to the extent

permitted by statute or rule.” 7 And the district court’s original jurisdiction under 18 U.S.C.

§ 3231 does not confer “jurisdiction over all post-conviction motions.” 8 Defendant cites no legal

authority that would confer jurisdiction over his Motion. The Tenth Circuit Court of Appeal has

also held that the district court lacks jurisdiction to address the merits of post-conviction motions

seeking discovery for use in other actions. 9 Therefore,

           IT IS HEREBY ORDERED that Defendant’s Motion 10 is DISMISSED for lack of

jurisdiction.

           Signed April 12, 2021.

                                                       BY THE COURT


                                                       ________________________________________
                                                       David Nuffer
                                                       United States District Judge




7
    United States v. James, 728 Fed. App’x 818, 822 (10th Cir. 2018).
8
    Id.
9
 Id.; United States v. Garcia-Herrera, 894 F.3d 1219, 1220 (10th Cir. 2018); United States v. Benitez, 720 Fed.
App’x 509, 510-11 (10th Cir. 2018).
10
     Docket no. 237, filed Apr. 8, 2021.



                                                                                                                  2
